internal_revenue_service department of the treasury index number washington dc cc dom corp 2-plr-1 ate date i company business x d dear this letter responds to your representative's date request for rulings on the federal_income_tax consequences of a proposed transaction the facts submitted in that request are summarized below company is the common parent of an affiliated_group_of_corporations engaged in business_company has issued and outstanding voting and nonvoting common_stock together the common’ senior preferred_stock the preferred variable rate participating_stock and employee preferred_stock company also has issued and outstanding one class of participating_stock consisting of two series the old participating’ company issued the first series of old participating in a year x recapitalization that consolidated eight previously outstanding series of participating_stock company issued the second series of old participating later in the same year both series of old participating have dividend and liquidation preferences subject_to prior rights of the cc dom corp 2-plr-113338-98 preferred both series of old participating also participate in company's earnings share-for-share with the common once their dividend preferences and the preferences of senior_stock classes have been satisfied company has no right to redeem or call the old participating but a shareholder may require company to redeem the shareholder’s old participating for its net asset value nav provided all of the shareholder's other company stock excluding preferred is redeemed in the same transaction nav is derived by allocating the net value of company assets as determined by independent public accountants among the various classes of company stock according to provisions governing liquidating distributions nav is determined annually and at other times and varies according to company’s economic_performance company issued both series of old participating to offset the increasing nav of the common_stock and thus facilitate the acquisition of the common_stock by employees who may purchase common_stock at nav because the nav of the common_stock has again increased company has proposed to issue as a stock_dividend y share of new participating_stock the new participating on each outstanding share of common and old participating cash will be distributed in lieu of fractional shares the new participating will be substantially identical to the old participating in all material respects company has made the following representations concerning the proposed transaction a company and its shareholders each will pay their own expenses if any incurred in the proposed transaction b to the knowledge of management of the corporation no shareholder has any plan or intention to transfer any of the new participating_stock to be received in the proposed transaction except for transfers of such shares to members of the shareholder's family to trusts for the benefit of the shareholder's family or to charities c in_connection_with_the_performance_of_services company has granted options to certain employees to acquire shares of its nonvoting common_stock the option shares apart from the option shares company has no outstanding options warrants or any type or right under which any person could acquire any right in company d company has no pian or intention to redeem or otherwise reacquire new participating_stock issued in the transaction cc dom corp 2-plr-113338-98 e the shareholders of company will not have an election to receive cash or other stock or property in the proposed transaction except that shareholders may receive cash in lieu of fractional shares of new participating f the payment of cash in lieu of fractional shares is solely for the purpose of avoiding the expense and inconvenience to company of issuing fractional shares and does not represent separately bargained-for consideration any cash issued in lieu of fractional shares will be issued with respect to less than one percent of the total shares to be distributed g the new participating will not be redeemable at the option of any shareholder unless all of that shareholder's old participating and common are also redeemed in the same transaction h the new participating will not be convertible into any class of the company's capital stock i the variable rate participating_stock is not treated as outstanding for federal_income_tax purposes j the employee preferred_stock is not treated as outstanding for federal_income_tax purposes k the option shares are not treated as outstanding for federal_income_tax purposes based solely on the information submitted and representations set forth above we rule as follows the proposed distribution by company of new participating as described above will not be treated as a distribution to the company shareholders to which sec_301 applies by reason of sec_305 and sec_305 but will be a distribution to which sec_305 applies no gain_or_loss will be recognized by company upon the distribution of new participating sec_311 pursuant to sec_307 and sec_1_307-1 of the income_tax regulations the cost or other basis of the common and the old participating held immediately before the distribution of new participating will be allocated between the stock held before the distribution and the new participating in proportion to the fair_market_value of each cc dom corp 2-plr-113338-98 class of stock on the date of the distribution the holding_period of new participating in the hands of the company shareholders will include the period during which each shareholder held the common or old participating on which the new participating is distributed sec_1223 regardless of book entries made the distribution of new participating will not diminish the accumulated_earnings_and_profits of company available for later dividend distributions within the meaning of sec_316 and sec_1_312-11 and c of the regulations the new participating received by company shareholders in the distribution will not be sec_306 stock within the meaning of sec_306 the fractional share interests of new participating to which company shareholders are entitled will be treated as having been distributed as part of the distribution and then as having been redeemed by company the cash payments received in lieu of fractional share interests will be treated as having been received as distributions in full payment in exchange for the stock redeemed as provided in sec_302 rev_proc c b no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings treatment of a gift or sale by a shareholder of new participating to a member of the shareholder's family a_trust or a charity or regarding the application of sec_83 to any transfer of stock by company or a shareholder of company in particular we express no opinion regarding the tax this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative cc dom corp 2-plr-113338-98 sincerely assistant chief_counsel corporate sy mou ama on lewis k brickates assistant to the chief branch
